 



EXHIBIT 10.1
SECOND AMENDMENT TO LOAN AGREEMENT
     This Second Amendment to Loan Agreement (“Second Amendment”) is dated as of
September 20, 2006, by and among J. ALEXANDER’S CORPORATION, J. ALEXANDER’S
RESTAURANTS, INC., both Tennessee corporations (collectively referred to as the
“Borrower”), and BANK OF AMERICA, N.A., a national banking association
(“Lender”).
WITNESSETH
     WHEREAS, Borrower and Lender entered into that certain Loan Agreement dated
May 12, 2003, as amended by that certain First Amendment to Loan Agreement dated
January 20, 2004 (the “Loan Agreement”); and
     WHEREAS, Borrower has requested and Lender has agreed to provide an
additional $5,000,000.00 in availability under Borrower’s existing Revolving
Loan; and
     WHEREAS, in connection with the foregoing, Borrower and Lender have agreed
to amend the Loan Agreement as set forth herein.
     NOW, THEREFORE, as an inducement to cause Lender to extend credit to
Borrower, and for other valuable consideration, the receipt and sufficiency of
which are acknowledged, it is agreed as follows:
     1. Capitalized terms not defined herein shall have the meaning contained in
the Loan Agreement.
     2. Section 1(b) of the Loan Agreement is hereby deleted in its entirety and
in lieu thereof shall read as follows:
     “(b) “Applicable Margin” means for any Fiscal Quarter the applicable rate
per annum in excess of the LIBOR Fixed Rate set forth in the table below:

                          Ratio of Adjusted Debt to   Applicable   Unused
Commitment LEVEL   EBITDAR   Margin   Fee %
I
  Less than or equal to 2.50     1.75 %     0.125 %
II
  Less than or equal to 3.00 but greater than 2.50     2.00 %     0.25 %
III
  Less than or equal to 4.00 but greater than 3.00     2.25 %     0.30 %
IV
  Greater than 4.00     3.75 %     0.75 %

 



--------------------------------------------------------------------------------



 



     3. Section 1(d) of the Loan Agreement is hereby deleted in its entirety and
in lieu thereof shall read as follows:
“(d) “Base Rate” means the LIBOR Fixed Rate plus the Applicable Margin. For
purposes hereof, the Applicable Margin will be that shown as Level II in the
table contained in the definition of Applicable Margin for the period from
June 30, 2006 until delivery by Borrower of the quarterly financial statements
of the Borrower in accordance with Section 17(b) for the Fiscal Quarter ending
October 1, 2006. Upon receipt of the Borrower’s quarterly financial statements
for such Fiscal Quarter, Lender shall determine if the results of such financial
statements justify resetting the Applicable Margin to another Level, and if so,
then the Applicable Margin shall be retroactively adjusted as of the first day
of the then Fiscal Quarter to Level I, II, III, or IV, as applicable, and shall
continue to the last day of such Fiscal Quarter. This will continue each Fiscal
Quarter thereafter. If Borrower fails to deliver the quarterly financial
statements in accordance with time limits set forth in Section 17(b), the
Applicable Margin shall be retroactively adjusted as of the first day of the
then Fiscal Quarter to Level III.”
     4. Section 1(cc) of the Loan Agreement is hereby deleted in its entirety
and in lieu thereof shall read as follows:
(cc) “LIBOR Fixed Rate” shall mean the rate of interest equal to the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as selected by the Lender from time to time) as
determined for each Interest Rate Change Date at approximately 11:00 a.m. London
time two (2) Business Days prior to the Interest Rate Change Date, for U.S.
Dollar deposits (for delivery on the first day of such interest period) with a
term of one month, as adjusted from time to time in the Lender’s sole discretion
for reserve requirements, deposit insurance assessment rates and other
regulatory costs; if such rate is not available at such time for any reason,
then the rate for that interest period will be determined by such alternate
method as reasonably selected by the Lender. For purposes hereof, “Business Day”
shall mean each day other than a Saturday, a Sunday, or any holiday on which
commercial banks are closed for business; and “Interest Rate Change Date” shall
mean the first day of each one month period; provided, however, that if any such
day is not a Business Day, at Lender’s option, the Interest Rate Change Date
shall be the next succeeding Business Day. The interest rate shall change on
each Interest Rate Change Date.”
All references in the Loan Agreement to the defined term “LIBOR Daily Floating
Rate” are hereby deleted and replaced by the new defined term “LIBOR Fixed
Rate.”
     5. Section 1(ll) of the Loan Agreement is hereby deleted in its entirety
and in lieu

2



--------------------------------------------------------------------------------



 



thereof shall read as follows:
     “(ll) “Revolving Committed Amount” means the lesser of $10,000,000.00; or
(ii) such lesser amount as the Revolving Committed Amount may be reduced as set
forth herein.”
     6. Section 1(mm) of the Loan Agreement is hereby deleted in its entirety
and in lieu thereof shall read as follows:
     “(mm) “Revolving Loan Maturity Date” means July 1, 2009.”
     7. Section 1(pp) of the Loan Agreement is hereby deleted in its entirety
and in lieu thereof shall read as follows:
     “(pp) “Unused Commitment” means, for any period, the amount by which the
face principal amount of the $10,000,000.00 Revolving Loan exceeds the daily
average sum for such period of the outstanding aggregate principal amount of the
revolving loans made by Lender to Borrower under the $10,000,000.00 Revolving
Loan.”
     8. Section 2 of the Loan Agreement is hereby deleted in its entirety and in
lieu there of shall read as follows:
     “2. Revolving Loan. Lender agrees to make a $10,000,000.00 revolving line
of credit loan to the Borrower at any time, and from time to time during the
period from the date hereof to, but not including, the Revolving Loan Maturity
Date (the “Revolving Loan”). Borrower may borrow, repay and reborrow the
Revolving Loan at any time, up to a maximum aggregate amount outstanding at any
one time equal to $10,000,000.00, provided that Borrower is not in default under
any provision of this Agreement or the Loan Documents, and provided that the
borrowings hereunder do not exceed the limitation on borrowings by Borrower set
forth in Section 2(g) below.
     (a) Use of Proceeds. Advances under the Revolving Loan shall be used by
Borrower to pay or reimburse itself for capital expenditures related to the
development of new restaurants and for general corporate purposes.
     (b) Interest Rate. Prior to maturity, the principal amount outstanding
under the Revolving Loan shall bear interest at the Base Rate.
     (c) Method of Borrowing for Revolving Loan. By no later than 11:00 a.m.
Central Standard Time, on the same day of the requested borrowing under the
Revolving Loan, the Borrower shall notify Lender of Borrower’s desire to borrow
under the Revolving Loan indicating the exact amount requested.

3



--------------------------------------------------------------------------------



 



     (d) Funding of Revolving Loan. Upon Borrower’s notice to Lender of its
intent to borrow under the Revolving Loan pursuant to Section 2(c), the amount
of the requested Revolving Loan will then be made available to the Borrower by
the Lender by crediting the account of the Borrower on the books of such office
of the Lender, to the extent the amount of such request is available for
borrowing.
     (e) Payments. Payment of all obligations arising under the Revolving Loan
shall be made as follows:
          (i) Interest and Fees. Interest on the outstanding principal balance
under the Revolving Loan shall be paid in arrears on the 1st day of each
calendar quarter, beginning on October 1, 2006. Also, on the 1st day of each
calendar quarter, an Unused Commitment fee shall be paid in arrears to Lender in
accordance with the per annum Unused Commitment fee percentage set forth in
section 1(b), multiplied by the Unused Commitment beginning on October 1, 2006.
          (ii) Mandatory Prepayment. Borrower must immediately prepay any amount
by which the principal balance of the Revolving Loan exceeds $10,000,000.00 as
reduced by subsection 2(g) below.
          (iii) All Amounts Due. All remaining principal, interest and expenses
outstanding under the Revolving Loan shall become due on the Revolving Loan
Maturity Date.
     (f) Conversion to Term Loan. Subject to the provisions contained herein,
and provided that no Default has occurred and is continuing, , Borrower has the
option to make a written election to convert all or a portion of the then
outstanding balance of the Revolving Loan to a term loan at any time prior to
May 1, 2009 (the “Term Loan”) provided, that the minimum outstanding principal
amount to be converted by Borrower shall be no less than $2,500,000.00. The
written election must be delivered to Lender at least thirty (30) days prior to
the Revolving Loan Maturity Date. Upon conversion, there will be a conversion
fee equal to one-quarter (1/4) of one percent (1%) of the then outstanding
principal balance so converted. The then unpaid principal balance so converted
will be amortized over 60 months and be repayable in sixty (60) equal monthly
installments of principal with the first principal payment due thirty (30) days
following the conversion date. Interest will continue to be paid monthly at the
same time as the principal payment is due. Interest shall accrue on the Note at
the Base Rate.
     (g) Reductions in Committed Amount. In any calendar year, Borrower may
finance up to $750,000.00 of its capital expenditures through one or more
equipment leases with an affiliate of Lender on terms and conditions to be
negotiated between Borrower and such affiliate. Borrower acknowledges that
Lender is not extending any commitment for financing on behalf of any such
affiliates. To the extent the Borrower utilizes such option, the maximum amount

4



--------------------------------------------------------------------------------



 



of the Revolving Loan from time to time will be reduced dollar for dollar by the
amount then outstanding in respect of such leases.”
     9. Section 6(b) of the Loan Agreement is hereby deleted in its entirety and
in lieu thereof shall read as follows:
     “(b) Representations and Warranties. The representations and warranties
made by the Borrower in any Loan Document are true and correct in all material
respects at and as if made as of such date except for changes permitted by this
Agreement, as amended from time to time.”
     10. Section 33(d) of the Loan Agreement is hereby deleted in its entirety
and in lieu thereof shall read as follows:
     “(d) Reorganization. Enter into any agreement to merge, consolidate or
otherwise reorganize or recapitalize, or enter into any agreement to acquire
stock or assets having a value in excess of $1,000,000.00, provided, that this
covenant shall not restrict the Borrower’s ability to purchase or lease real
property for construction of a new restaurant(s), nor shall it restrict the
Borrower’s ability to purchase or lease existing buildings and improvements for
a new restaurant(s).”
     11. Section 33(h) of the Loan Agreement is hereby deleted in its entirety
and in lieu thereof shall read as follows:
     “(h) Management Change. Change the Borrower’s chief executive officer
and/or chief financial officer without the prior consent of Lender, which
consent shall not be unreasonably conditioned, withheld, or delayed, provided,
that this covenant shall not restrict Borrower’s ability to terminate the
employment of its chief executive officer and/or chief financial officer for
cause and shall not apply to any change in management that occurs outside the
control of the Borrower.”
     12. Section 33 of the Loan Agreement is hereby amended to add a new
subsection (k) which shall read as follows:
     “(k) Negative Pledge. Other than Permitted Liens, create or permit any
lien, encumbrance, charge, or security interest of any kind to exist on that
certain real property described on Schedule 33(k) attached hereto, nor transfer,
sell, assign, or in any manner dispose of such real property or any interest
therein, including, but not limited to, entering into a negative pledge
agreement with another party, except for easements, rights of way and similar
rights granted in connection with the provision of utilities to such real
property or in connection with any construction on such real property.”
     13. Schedule 33(k) attached to this Second Amendment is hereby added as
Schedule 33(k) to the Loan Agreement.

5



--------------------------------------------------------------------------------



 



     14. Section 34(b) of the Loan Agreement is hereby deleted in its entirety
and in lieu thereof shall read as follows:
     “(b) Maximum Adjusted Debt to EBITDAR Ratio. The Maximum Adjusted Debt to
EBITDAR Ratio measured at the end of each fiscal quarter computed on a trailing
four quarters basis shall be less than 3.50 to 1.00. For purposes hereof, the
Maximum Adjusted Debt to EBITDAR Ratio is defined as the ratio of (i)total
Funded Debt minus Invested Funds plus (rent expense multiplied by 8), to
(ii) EBITDAR. For purposes hereof, Invested Funds is defined as short term,
liquid investments such as money markets with maturities less than one year in
length, and cash and cash equivalents; provided that investments into any joint
venture or any endeavor not consistent with the Borrower’s core restaurant
operating business without the written consent of Lender shall be specifically
excluded. For purposes hereof, EBITDAR is defined as the sum of Net Income for
such period (excluding the effect of any extraordinary or non-recurring gains or
losses outside of the ordinary course of business) plus an amount which, in the
determination of net income for such period has been deducted for (i) interest
expense for such period; (ii) total federal, state, foreign or other income
taxes for such period; (iii) all depreciation and amortization for such period;
and (iv) rent expense, all as determined in accordance with GAAP.”
     15. Section 40 of the Loan Agreement is hereby deleted in its entirety and
in lieu thereof shall read as follows:
“40. Dispute Resolution Provision. This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.” This Dispute
Resolution Provision is a material inducement for the parties entering into this
agreement.
     (a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Lender involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.
     (b) At the request of any party to this agreement, any Claim shall be
resolved by binding arbitration in accordance with the Federal Arbitration Act
(Title 9, U.S. Code) (the “Act”). The Act will apply even though this agreement
provides that it is governed by the law of a specified state.

6



--------------------------------------------------------------------------------



 



     (c) Arbitration proceedings will be determined in accordance with the Act,
the then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Lender may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.
     (d) The arbitration shall be administered by AAA and conducted in
Nashville, Tennessee. All Claims shall be determined by one arbitrator; however,
if Claims exceed Five Million Dollars ($5,000,000), upon the request of any
party, the Claims shall be decided by three arbitrators. All arbitration
hearings shall commence within ninety (90) days of the demand for arbitration
and close within ninety (90) days of commencement and the award of the
arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed and have judgment entered and enforced.
     (e) The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of any statutes of limitation,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit. Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s), except as set forth at subparagraph (h) of this Dispute
Resolution Provision. The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this agreement.
     (f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.
     (g) The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration.
     (h) Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution

7



--------------------------------------------------------------------------------



 



Provision, the validity and effect of the Class Action Waiver may be determined
only by a court and not by an arbitrator. The parties to this Agreement
acknowledge that the Class Action Waiver is material and essential to the
arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The Parties acknowledge
and agree that under no circumstances will a class action be arbitrated.
     (i) By agreeing to binding arbitration, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of any
Claim. Furthermore, without intending in any way to limit this agreement to
arbitrate, to the extent any Claim is not arbitrated, the parties irrevocably
and voluntarily waive any right they may have to a trial by jury in respect of
such Claim. This waiver of jury trial shall remain in effect even if the
Class Action Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM
IS DECIDED BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND
UNDERSTAND THAT THE EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE
RIGHT TO TRIAL BY JURY TO THE EXTENT PERMITTED BY LAW.”
The parties to this Second Amendment agree that the foregoing arbitration
provision is intended to supersede and replace any conflicting arbitration
provisions set forth in any Loan Document executed prior to the date hereof.
     16. Borrower hereby acknowledges that the Revolving Loan is secured by the
Lender’s security interest and liens in certain real property located in
Lyndhurst, Ohio and Northbrook, Illinois, as evidenced by that certain Open End
Mortgage Deed, Security Agreement and Assignment of Rents and Leases made by J.
Alexander’s Corporation in favor of Lender dated May 12, 2003 and of record as
instrument no. 200305230500, Cuyahoga County, Ohio Recorder’s Office; and that
certain Mortgage dated May 12, 2003 made by J. Alexander’s Restaurants, Inc. in
favor of Lender and of record as Instrument No. 0317517012, Cook County,
Illinois, Recorder of Deeds. Furthermore, concurrent with the execution of this
Second Amendment, Borrower has entered into that certain Negative Pledge
Agreement whereby Borrower has agreed to refrain from granting a security
interest or lien in certain real property owned by Borrower as more particularly
set forth therein.
     17. Borrower shall pay all costs incidental to this Second Amendment,
including, but not limited to, the fees and expenses of Lender’s counsel.
     18. Borrower warrants and represents that (a) the Loan Documents are valid,
binding and enforceable against the Borrower according to their terms; (b) all
warranties and representations made by Borrower in the Loan Documents are hereby
again warranted and represented to be true as of the date hereof, except with
regard to matters expressed only as of a specific time or which have been
supplemented or superseded by disclosures to Lender in writing and (c) no
default presently

8



--------------------------------------------------------------------------------



 



exists under the Loan Documents. Borrower further acknowledges that Borrower’s
obligations evidenced by the Loan Documents are not subject to any counterclaim,
defense or right of set-off and Borrower does hereby release Lender from any
claim, known or unknown, that Borrower may have against Lender as of the
execution of this Second Amendment.
     19. As amended hereby, the Loan Agreement remains in full effect, and all
agreements among the parties with respect to the subject hereof are represented
fully in this Second Amendment and the other written documents among the
parties. The provisions of the Loan Agreement regarding the arbitration of
disputes and other general matters also govern this Second Amendment. The
validity, construction and enforcement hereof shall be determined according to
the substantive laws of the State of Tennessee.
     IN WITNESS WHEREOF, the parties have executed this Second Amendment to be
effective the day and year first above written.

                      BANK OF AMERICA, N.A.       J. ALEXANDER’S CORPORATION    
 
                   
By:
  /s/ Thomas C. Kilcrease, Jr.
 
      By:   /s/ R. Gregory Lewis
 
   
 
                   
Title:
  SVP       Title:   Vice President and Chief Financial Officer    
 
                                J. ALEXANDER’S RESTAURANTS, INC.    
 
                   
 
          By:   /s/ R. Gregory Lewis
 
   
 
                   
 
          Title:   Vice President    

9



--------------------------------------------------------------------------------



 



SCHEDULE 33(k)
REAL PROPERTY SUBJECT TO NEGATIVE PLEDGE

1.   913 Dale Mabry Highway, Tampa, Hillsborough County, FL 33609   2.   8550
West Broward Boulevard, Plantation, Broward County, FL 33324   3.   9709 East
County Line Road, Inglewood, Arapahoe County, CO 80112   4.   5245 Peach Tree
Parkway, Norcross, Gwinnett County, GA 30092

10